COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
                                                                              )     
MARIA CASTANEDA,                                       )                    No. 08-01-00077-CV
                                                                              )
Appellant,                          )                             Appeal from
                                                                              )     
v.                                                                           )                    327th District Court
                                                                              )
NATIONAL CENTER FOR THE                        )                 of El Paso County, Texas
EMPLOYMENT OF THE DISABLED,               )
                                                      )                            (TC# 99-3870)
Appellee.                           )
 
O
P I N I O N
 
Maria
Castaneda sued her employer for negligence in connection with injuries she
sustained on the job.  The jury found
that the negligence of the employer was not a proximate cause of her
injuries.  Based upon the jury=s findings, the trial court entered a
take-nothing judgment against Castaneda. 
In this appeal, Castaneda--appearing pro se--challenges the legal
and factual sufficiency of the evidence. 
We affirm.
FACTUAL AND PROCEDURAL HISTORY




According
to her petition, Maria Castaneda was an employee at the National Center for the
Employment of the Disabled in December 1997. 
She alleged that she sustained injuries to her wrist, hand, arm, neck,
and body as a result of the repetitive movement required to perform her job.  Castaneda brought a claim of negligence
against the company for failure to provide her with safe equipment with which
to perform her job, failure to instruct and supervise her in the performance of
her duties, failure to provide a safe working environment, and failure to
provide adequate staff and assistance to aid Castaneda in her duties.  The case was submitted to the jury on two
special questions.  In Question No. 1,
the jury was asked:  ADid the negligence, if any, of the
Defendant, NATIONAL CENTER FOR EMPLOYMENT OF THE DISABLED, proximately cause
the injury, if any, in question?@  The jury answered, ANo.@  Based upon the jury=s
answer, the trial court entered a judgment that Castaneda take nothing against
the Appellee.
While
Castaneda=s brief
does not clearly state her grounds for appeal, we construe her argument as a
challenge to the legal and factual sufficiency of the evidence.  However, she has not brought forward a
reporter=s record
by which we may review her complaints.  A
complaining party has the burden of presenting a sufficient record to show
error.  See Englander Co. v. Kennedy,
428 S.W.2d 806, 807 (Tex. 1968); see also Tex.R.App.P. 34.6(b).  In the complete absence of a statement of
facts, we must presume that the evidence supports the judgment.  Guthrie v. National Homes
Corporation, 394 S.W.2d 494, 495 (Tex. 1965).  We overrule Castaneda=s
legal and factual sufficiency claims and affirm the judgment of the trial court
below.
 
August 1, 2002
                                                                         
ANN CRAWFORD McCLURE, Justice
 
Before Panel No. 4
Barajas, C.J., Larsen, and
McClure, JJ.
 
(Do Not Publish)